DYKMAN, J.
This is an appeal from an order denying a motion summons this action. The service was made upon Walter N. Curtis, who was the Chicago agent of the defendant, which is a foreign corporation. No person had been designated by the defendant upon whom process against it could be served, and neither the president, treasurer, nor secretary resided in this state. It is difficult to determine in all cases what agents are “managing agents,” within the meaning of the section of the Code of Civil Procedure1 which permits service upon such agents, and each case must necessarily depend upon its own facts. The test is not, however, whether the agent is subject to the control of the directors of the corporation, because all agents *440are so. Neither is it necessary that the person served should he a managing agent in this state. The Code attaches no such condition to the validity of such service. A reasonable requirement seems to be that the person served should be of sufficient responsibility to render it probable that the company will receive notice of the service. That end has been attained in this case, and, though the extent of the powers of Curtis as the agent of the defendant are not very fully stated, we think they were sufficient to constitute him a “managing agent,” within the meaning of the Code. The order should be affirmed, with $10 costs and disbursements. All concur.

 Section 432, subd. 3.